 



Exhibit 10.5
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as of September 1, 2007 by
and between GMAC LLC (the “Company”) and Alvaro G. de Molina (the “Executive”)
(each a “Party” and together, the “Parties”).
          WHEREAS, the Company desires to employ Executive as Chief Operating
Officer (COO) of GMAC LLC upon the terms set forth herein.
          Accordingly, the Parties agree as follows:
          1. Employment and Acceptance. The Company shall employ the Executive,
and the Executive shall accept employment, subject to the terms of this
Agreement, on August 20, 2007 (the “Effective Date”).
          2. Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until December 31, 2011. As used in this
Agreement, the “Term” shall refer to the period beginning on the Effective Date
and ending on the earlier of (i) December 31, 2011 or (ii) the date the
Executive’s employment terminates in accordance with Section 5 below. In the
event that the Executive’s employment with the Company terminates, the Company’s
obligation to continue to pay, after the date of termination, Base Salary (as
defined below), Bonus (as defined below) and other unaccrued benefits shall
terminate except as may be provided for in Section 5 below.
          3. Duties and Title.
               3.1 Title. The Company shall employ the Executive to render
exclusive and full-time services to the Company and its subsidiaries. The
Executive shall serve in the capacity of Chief Operating Officer, and shall
report solely and directly to the Chief Executive Officer the Company (the
“CEO”).
               3.2 Duties. The Executive will have such authority and
responsibilities and will perform such executive duties customarily performed by
a Chief Operating Officer, of a company in similar lines of business as the
Company and its subsidiaries or as may be reasonably assigned to the Executive
by the CEO or the Board. The Executive will devote substantially all of his full
working-time and attention (other than due to physical or mental incapacity) to
the performance of such duties and to the promotion of the business and
interests of the Company and its subsidiaries. Provided that the following
activities do not materially interfere with the Executive’s duties and
responsibilities as Chief Operating Officer (as determined by the Company), the
Executive may (i) with the prior written consent of the Board (which shall not
be unreasonably withheld), serve on boards, committees and commissions of
charitable organizations, (ii) manage his personal investments, and (iii) with
the prior written consent of the Board (which shall not be unreasonably
withheld), serve on the boards of directors of other companies.
          4. Compensation and Benefits by the Company. As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Executive the following during the Term:

1



--------------------------------------------------------------------------------



 



               4.1 Base Salary. The Company will pay to the Executive an
annualized base salary of not less than $1,200,000, payable in accordance with
the customary payroll practices of the Company (“Base Salary”). The Base Salary
shall be reviewed no less frequently than annually for purposes of increase,
such increase, if any, to be determined in the sole discretion of the Board or
the compensation committee of the Board (the “Compensation Committee”).
               4.2 Bonuses. The Executive shall be eligible to receive an annual
bonus (“Bonus”) under a plan established by the Company based upon achievement
of performance targets and key measures determined by the Board or the
Compensation Committee. The Executive’s target bonus shall be $1,800,000 (the
“Target Bonus”), with the actual amount of each Bonus being determined by the
Board or the Compensation Committee in accordance with the applicable plan and
formula.
               4.3 Long-Term Incentive Compensation.
                    (a) Subject to the terms of the Company’s Long-Term Phantom
Interest Plan (the “Phantom Interest Plan”) and an award agreement, the
Executive shall be granted on, or as soon as practicable following, the
Effective Date an award with an Award Percentage (as defined in the Phantom
Interest Plan) equal to 0.125% payable, subject to the Executive’s continued
employment with the Company (except as set forth in Section 5.2 hereof), as soon
as practicable following December 31, 2009 (the “Payment Date”). In addition,
subject to his continued employment with the Company (except as set forth in
Section 5.2 hereof), on December 31, 2009, or as soon as practicable thereafter,
the Executive shall be granted an additional award with an Award Percentage
equal to 0.125% payable, subject to the Executive’s continued employment with
the Company, as soon as practicable following the third anniversary of the date
of the grant of such award.
                    (b) Subject to the terms and conditions set forth on
Exhibit A attached hereto, the Amended and Restated Limited Liability Company
Operating Agreement of the Company, and the GMAC Management LLC Class C
Membership Interest Plan and award agreement, the Executive shall be granted on,
or as soon as practicable following, the Effective Date, directly or indirectly,
0.50% of the Class C Membership Interests of the Company.
               4.4 Participation in Employee Benefit Plans. The Executive shall
be entitled, if and to the extent eligible, to participate in all of the
applicable benefit plans and perquisite programs of the Company, which may be
available to other senior executives of the Company, on the same terms as such
other executives. The Executive shall be entitled to the same perquisites the
Executive was entitled to receive immediately prior to the Effective Date;
provided that such perquisites may be modified or terminated to the same extent
modified or terminated for other senior executives of the Company. The Company
may at any time or from time to time amend, modify, suspend or terminate any
employee benefit plan, program or arrangement for any reason without the
Executive’s consent if such amendment, modification, suspension or termination
is consistent with the amendment, modification, suspension or termination for
other executives of the Company.
               4.5 Vacation/Paid Time Off. The Executive shall be entitled to
the equivalent of five weeks annual vacation pro rated for time worked in 2007.
These days will convert to 34 Paid Time Off (PTO) days beginning in 2008. The
Executive shall not be entitled

 



--------------------------------------------------------------------------------



 



to payment for PTO days upon the termination of his employment except as set
forth in Section 5 below. The carry-over and accrual of PTO days shall be in
accordance with Company policy.
               4.6 Expense Reimbursement. The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.
               4.7 Private Aircraft Usage. The Executive shall be entitled to
access to private jet transportation for business and personal use. Personal use
of the aircraft will be reported as W-2 income consistent with Treasury
Regulations. Additionally, the Company’s full cost of providing the aircraft for
both business and personal use will be deducted from any Long Term Incentive
Compensation (as described in 4.3 above) that becomes payable to the Executive,
pursuant to the following schedule:

      GMAC LLC Book Value at Vesting   Deduction
Less than 1 1/2 times Book Value
  none
1 1/2 to 2 times Book Value
  50% of cost
Greater than 2 times Book Value
  100% of cost

The provisions of this paragraph 4.7 modify and supersede any inconsistent
provisions in the award agreements associated with the Phantom Interest Plan and
the GMAC Management LLC Class C Membership Interest Plan.
          5. Termination of Employment.
               5.1 By the Company for Cause or by the Executive Without Good
Reason or Due to Death or Disability. If: (i) the Executive’s employment
terminates due to his death; (ii) the Company terminates the Executive’s
employment with the Company for Cause (as defined below); (iii) the Company
terminates the Executive’s employment with the Company due to the Executive’s
Disability (as defined below); or (iv) the Executive terminates his employment
without Good Reason (as defined below) the Executive or the Executive’s legal
representatives (as appropriate), shall be entitled to receive the following:
                    (a) the Executive’s accrued but unpaid Base Salary to the
date of termination and any employee benefits that the Executive is entitled to
receive pursuant to the employee benefit plans of the Company and its
subsidiaries (other than any severance plans) in accordance with the terms of
such employee benefit plans;
                    (b) the unpaid portion of the Bonus, if any, relating to any
calendar year prior to the calendar year of the Executive’s death, termination
due to Disability, termination by the Company for Cause or by the Executive
without Good Reason, payable in accordance with Section 4.3 above;
                    (c) payment for accrued unused PTO days, payable in
accordance with Company policy; and
                    (d) expenses reimbursable under Section 4.6 above incurred
but not yet reimbursed to the Executive to the date of termination.

 



--------------------------------------------------------------------------------



 



          For the purposes of this Agreement, “Disability” means a determination
by a licensed physician in accordance with applicable law that as a result of a
physical or mental injury or illness, the Executive is unable to perform the
essential functions of his job with or without reasonable accommodation for a
period of (i) one hundred twenty (120) consecutive days or (ii) one hundred
eighty (180) days in any one (1) year period (the “Disability Date”). Either the
Executive or the Company may request that a licensed physician be selected. The
licensed physician shall be mutually and reasonably selected by the Company and
the Executive (or his legal representative); provided, that if a licensed
physician is not mutually selected within ten (10) business days following a
request for a licensed physician, the Company shall select a licensed physician
in good faith.
          For the purposes of this Agreement, “Cause” means, as determined by
the Board, (i) indictment of the Executive for a felony; (ii) conduct by the
Executive in connection with his employment duties or responsibilities that is
fraudulent or grossly negligent, (iii) willful misconduct on an ongoing basis
after written notice from the Company or any of its subsidiaries to the
Executive, (iv) the Executive’s contravention of specific written lawful
directions related to a material duty or responsibility which is directed to be
undertaken from the Board or the person to whom the Executive reports which is
not cured within 20 days of the Executive’s receipt of written notice of such
contravention; (v) breach of the Executive’s covenants set forth in Section 6
below; (vi) any acts of dishonesty by the Executive resulting or intending to
result in personal gain or enrichment at the expense of the Company, its
subsidiaries or affiliates; or (vii) the Executive’s continued failure to comply
with a material policy of the Company, its subsidiaries or affiliates after
receiving notice from the Board of such failure to comply. An act or failure to
act shall not be “willful” if the Executive reasonably believed that such action
or inaction was in the best interests of the Company. A termination for “Cause”
shall be effective immediately (or on such other date set forth by the Board).
          For the purposes of this Agreement, “Good Reason” means, without the
Executive’s consent, (i) a reduction in Base Salary or bonus; provided that, the
Company may at any time or from time to time amend, modify, suspend or terminate
any bonus, incentive compensation or other benefit plan or program provided to
the Executive for any reason and without the Executive’s consent if such
modification, suspension or termination (x) is a result of the underperformance
of the Company under its business plan, (y) is consistent with an “across the
board” reduction for all senior executives of the Company, and (z) is undertaken
in the Board’s reasonable business judgment acting in good faith and engaging in
fair dealing with the Executive, or (ii) a material diminution in the
Executive’s title, duties or responsibilities below a level consistent with
Executive’s performance and skill level, as determined in good faith by the
Board; provided that, a suspension of the Executive and the requirement that the
Executive not report to work shall not constitute Good Reason if the Executive
continues to receive his compensation and benefits. The Company shall have
thirty (30) days after receipt of notice from the Executive in writing
specifying the deficiency to cure the deficiency that would result in Good
Reason.
          5.2 By the Company Without Cause or by the Executive for Good Reason.
If during the Term, the Executive terminates his employment for Good Reason,
upon at least thirty (30) days prior written notice to the Company, or the
Company terminates the Executive’s employment without Cause, and upon execution
without revocation of a valid release agreement substantially in the form
attached hereto as Exhibit B (except that the Company shall, in its sole
discretion, have the right to amend the release agreement to take into account
changes

 



--------------------------------------------------------------------------------



 



in law effective subsequent to the Effective Date), the Executive shall receive
the following incremental severance payments set forth in this Section 5.2 (in
addition to the payments upon termination specified in Section 5.1):
                    (a) continued payment of any unpaid installments of the
Retention Bonus, if any (the sum of the unpaid installments, the “Unpaid
Retention Bonus”);
                    (b) an amount equal to the excess of (x) the product of
(1) the Severance Multiplier (as defined below) multiplied by (2) the
Executive’s Base Salary over (y) the Unpaid Retention Bonus, such amount payable
in equal monthly installments on the last business day of each month over a
number of months following such termination of employment equal to the Severance
Multiplier;
                    (c) (x) if such termination occurs on or prior to June 30th,
an amount equal to the product of (1) the Severance Multiplier multiplied by
(2) the Severance Bonus Amount (as defined below), payable in equal monthly
installments on the last business day of each month over a number of months
following such termination of employment equal to the Severance Multiplier or
(y) if such termination occurs following June 30th, an amount equal to (1) the
Severance Multiplier multiplied by (2) the Severance Bonus Amount, payable as
follows, (A) a lump sum equal to such amount multiplied by a fraction, the
numerator of which is the number of full months following such termination
through the date such amounts are paid to similarly situated employees (the
“Lapsed Months”) and the denominator of which is equal to the Severance
Multiplier (such fraction not to exceed one (1)) and (B) the remaining amount,
if any, payable in equal monthly installments for a number of months equal to
the Severance Multiplier minus the number of Lapsed Months;
                    (d) a pro rata bonus for the year of termination, calculated
as the product of (x) “Severance Bonus Amount” and (y) a fraction, the numerator
of which is the number of days in the current calendar year through the date of
termination and the denominator of which is 365, payable in the calendar year
following the date of termination when bonuses are paid to similarly situated
employees;
                    (e) a pro rata payment with respect to any award outstanding
under the Phantom Interest Plan equal to the amount that would have been payable
to the Executive for the performance period applicable to such award (determined
as of the end of such performance period) multiplied by a fraction, the
numerator of which is the number of full months in the performance period that
have lapsed prior to such termination and the denominator of which is the number
of months in the performance period, payable at the end of such performance
period; and
                    (f) reimbursement of the employer portion of the cost
(consistent with the Company’s policy for active employees) of continuation
coverage of group health coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for a number of months equal to
the lesser of (x) the Severance Multiple and (y) eighteen (18), to the extent
the Executive elects such continuation coverage and is eligible for such
coverage and subject to the terms of the plan and the law. Notwithstanding the
foregoing, the benefits provided under this Section 5.2(f) shall cease when the
Executive is covered under another group health plan.

 



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, (x) the “Severance Multiplier” shall
equal the lesser of (A) two (2) and (B) the quotient of (1) the number of full
months remaining in the Term divided by (2) twelve (12); provided that in no
event shall the Severance Multiplier be less than .5 and (y) the “Severance
Bonus Amount” shall mean, in the event of a termination (i) on or prior to
June 30th of any calendar year, the Bonus paid to the Executive for the calendar
year prior to the termination or (ii) after June 30th of any calendar year, the
Bonus that would have been payable to the Executive for the calendar year of the
termination (determined as of the end of such calendar year). Notwithstanding
the foregoing, the amount payable pursuant to the sum of (b) and (c) above shall
not be less than the excess of (x) the product of the Severance Multiplier
multiplied by $1.5 million over (y) the Unpaid Retention Bonus.
          The Company shall have no obligation to provide the benefits set forth
above in the event that the Executive materially breaches the provisions of
Section 6.
               5.3 Continued Employment Beyond the Expiration of the Term.
Unless the Parties otherwise agree in writing, continuation of the Executive’s
employment with the Company beyond the expiration of the Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and the Executive’s employment may thereafter be terminated at
will by either the Executive or the Company; provided that the provisions of
Sections 5.6, 6, 7, 8, 9.6, 9.11 and 9.12 of this Agreement shall survive any
termination of this Agreement or the termination of the Executive’s employment
hereunder.
               5.4 No Mitigation; No Offset. The Executive shall be under no
obligation to seek other employment after his termination of employment with the
Company and the obligations of the Company to the Executive which arise upon the
termination of his employment pursuant to this Section 5 shall not be subject to
mitigation or offset.
               5.5 Removal from any Boards and Position. If the Executive’s
employment is terminated for any reason under this Agreement, he shall be deemed
to resign (i) if a member, from the Board or board of managers of any subsidiary
of the Company or any other board to which he has been appointed or nominated by
or on behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.
               5.6 Nondisparagement. The Executive agrees that he will not at
any time (whether during or after the Term) publish or communicate to any person
or entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, its parent, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns. The Company
agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning the Executive at any time (whether during or
after the Term), provided that, nothing in this Section 5.6 shall prevent the
Company from (a) responding in a truthful manner to inquiries regarding
Executive’s employment or the termination thereof, from investors, regulators,
the Company’s auditors or insurers, or as otherwise may be required by
applicable law, rules or regulations, or (b) disclosing information concerning
the Executive or the termination of Executive’s employment to officers of the
Company or its affiliates who, at the discretion of the Company, should know
such information. “Disparaging” remarks, comments or

 



--------------------------------------------------------------------------------



 



statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged.
          6. Restrictions and Obligations of the Executive.
                    6.1 Confidentiality. (a) During the course of the
Executive’s employment by the Company, the Executive has had and will have
access to certain trade secrets and confidential information relating to the
Company and its subsidiaries (the “Protected Parties”) which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
The Executive shall not, during the period the Executive is employed by the
Company or its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Executive use it in any way, except (i) in the
course of the Executive’s employment with, and for the benefit of, the Protected
Parties, (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto, (iii) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with jurisdiction to order him to divulge,
disclose or make accessible such information; provided that the Executive shall
give prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment, (iv) as to such Confidential
Information that becomes generally known to the public or trade without his
violation of this Section 6.1(a) or (iv) to the Executive’s spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a

 



--------------------------------------------------------------------------------



 



breach of this Section 6.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.
          (b) All files, records, documents, drawings, specifications, data,
computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business (for the purposes of this Agreement,
“Business” shall be as defined in Section 6.3 hereof), as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company and its subsidiaries, whether prepared by
the Executive or otherwise coming into the Executive’s possession, shall remain
the exclusive property of the Company and its subsidiaries.
          (c) It is understood that while employed by the Company or its
subsidiaries, the Executive will promptly disclose to it, and assign to it the
Executive’s interest in any invention, improvement or discovery made or
conceived by the Executive, either alone or jointly with others, which arises
out of the Executive’s employment. At the Company’s request and expense, the
Executive will assist the Company and its subsidiaries during the period of the
Executive’s employment by the Company or its subsidiaries and thereafter (but
subject to reasonable notice and taking into account the Executive’s schedule)
in connection with any controversy or legal proceeding relating to such
invention, improvement or discovery and in obtaining domestic and foreign patent
or other protection covering the same.
          (d) As requested by the Company and at the Company’s expense, from
time to time and upon the termination of the Executive’s employment with the
Company for any reason, the Executive will promptly deliver to the Company and
its subsidiaries all copies and embodiments, in whatever form, of all
Confidential Information in the Executive’s possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
                    6.2 Non-Solicitation or Hire. During the Term and for a
period of twelve (12) months following the termination of the Executive’s
employment for any reason, the Executive shall not (a) directly or indirectly
solicit or attempt to solicit or induce, directly or indirectly, (x) any party
who is a customer of the Company or its subsidiaries, who was a customer of the
Company or its subsidiaries at any time during the twelve (12) month period
immediately prior to the date the Executive’s employment terminates or who is a
prospective customer that has been identified and targeted by the Company or its
subsidiaries, for the purpose of marketing, selling or providing to any such
party any services or products offered by or available from the Company or its
subsidiaries (provided that if the Executive intends to solicit any such party
for any other purpose, he shall notify the Company of such intention), or
(y) any supplier to the Company or any subsidiary to terminate, reduce or alter
negatively its relationship with the Company or any subsidiary or in any manner
interfere with any agreement or contract between the Company or any subsidiary
and such supplier or (b) directly or indirectly solicit or attempt to solicit
any employee of the Company or any of its subsidiaries (a “Current Employee”) or
any person who was an employee of the Company or any of its subsidiaries

 



--------------------------------------------------------------------------------



 



during the twelve (12) month period immediately prior to the date the
Executive’s employment terminates (a “Former Employee”) to terminate such
employee’s employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity or hire any employee or Former Employee, provided,
however, that Current Employees and Former Employees do not include the
Executive’s personal assistant(s) or his administrative support personnel.
          6.3 Non-Competition. During the Term and for a period of six
(6) months following the termination of the Executive’s employment for any
reason, the Executive shall not, whether individually, as a director, manager,
member, stockholder, partner, owner, employee, consultant or agent of any
business, or in any other capacity, other than on behalf of the Company or a
subsidiary, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or business organization), or otherwise assist any person or entity
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in any business conducted by
the Company or any of its subsidiaries on the date of the Executive’s
termination of employment or within twelve (12) months of the Executive’s
termination of employment in the geographic locations where the Company and its
subsidiaries engage or propose to engage in such business (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from (i) owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership), (ii) being employed by or otherwise associated
with an organization or entity of which a subsidiary, division, segment, unit,
etc. is engaged in the Business (a “Competing Division”), provided that (x) the
Executive has no direct or indirect responsibilities or involvement with such
Competing Division and (y) the Competing Division does not account for more that
five percent (5%) of the gross revenues of such organization or entity for its
prior fiscal year or (iii) being employed by or otherwise associated with an
organization or entity engaged in the Business; provided that the Business that
is competitive with the Company or any of its Subsidiaries does not account for
more than five percent (5%) of the gross revenues of the Company and its
Subsidiaries.
          6.4 Property. The Executive acknowledges that all originals and copies
of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries (“Company Property”). During the
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under the Agreement. When the Executive’s
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 



--------------------------------------------------------------------------------



 



          7. Remedies; Specific Performance. The Parties acknowledge and agree
that the Executive’s breach or threatened breach of any of the restrictions set
forth in Section 6 will result in irreparable and continuing damage to the
Protected Parties for which there may be no adequate remedy at law and that the
Protected Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6, if such is determined by a court of competent
jurisdiction. The Executive also agrees that such remedies shall be in addition
to any and all remedies, including damages, available to the Protected Parties
against him for such breaches or threatened or attempted breaches. In addition,
without limiting the Protected Parties’ remedies for any breach of any
restriction on the Executive set forth in Section 6, except as required by law,
the Executive shall not be entitled to any payments set forth in Section 5.2
hereof if the Executive has breached the covenants applicable to the Executive
contained in Section 6, the Executive will immediately return to the Protected
Parties any such payments previously received under Section 5.2 upon such a
breach, and, in the event of such breach, the Protected Parties will have no
obligation to pay any of the amounts that remain payable by the Company under
Section 5.2.
          8. Indemnification. The Company agrees, to the extent permitted by
applicable law and its organizational documents, to indemnify, defend and hold
harmless the Executive from and against any and all losses, suits, actions,
causes of action, judgments, damages, liabilities, penalties, fines, costs or
claims of any kind or nature (“Indemnified Claim”), including reasonable legal
fees and related costs incurred by Executive in connection with the preparation
for or defense of any Indemnified Claim, whether or not resulting in any
liability, to which the Executive may become subject or liable or which may be
incurred by or assessed against the Executive, relating to or arising out of his
employment by the Company or the services to be performed pursuant to this
Agreement, provided that the Company shall only defend, but not indemnify or
hold the Executive harmless, from and against an Indemnified Claim in the event
there is a final, non-appealable, determination that the Executive’s liability
with respect to such Indemnified Claim resulted from the Executive’s willful
misconduct or gross negligence. The Company’s obligations under this section
shall be in addition to any other right, remedy or indemnification that the
Executive may have or be entitled to at common law or otherwise. During the Term
and for a period of six (6) years after the termination of the Executive’s
employment, the Company agrees to continue and maintain a directors and
officers’ liability insurance policy covering the Executive to the extent the
Company provides such coverage for its managers, directors and/or other
executive officers.
          9. Other Provisions.
                    9.1 Notices. Any notice or other communication required or
which may be given hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid or overnight mail and
shall be deemed given when so delivered personally, telegraphed, telexed, or
sent by facsimile transmission or, if mailed, four (4) days after the date of
mailing or one (1) day after overnight mail, as follows:
                         (a) If the Company, to:

 



--------------------------------------------------------------------------------



 



              GMAC LLC     200 Renaissance Center     Tower 200, 9th Floor    
Mail Code 482-B09-B11     Detroit, MI 48265     Attention: General Counsel    
Telephone: (313) 656-6128     Fax: (313) 656-6189
 
            Cerberus Capital Management, L.P.     299 Park Avenue     New York,
NY 10171
 
  Attention:   Lenard Tessler
 
  Telephone:   (212) 891-2100
 
  Fax:   (212) 755-3009

               (b) If the Executive, to the Executive’s home address reflected
in the Company’s records.
          9.2 Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
          9.3 Representations and Warranties. The Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements. The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.
          9.4 Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
          9.5 Governing Law, Dispute Resolution and Venue.
               (a) This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan applicable to agreements made and not to
be performed entirely within such state, without regard to conflicts of laws
principles, unless superseded by federal law.

 



--------------------------------------------------------------------------------



 



               (b) The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in Detroit, Michigan, for the purposes of any suit, action
or other proceeding brought by any party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. In
addition, the parties agree to waive trial by jury.
          9.6 Assignability by Holdings and the Executive. This Agreement, and
the rights and obligations hereunder, may not be assigned by Holdings or the
Executive without written consent signed by the other party; provided that the
Company may assign the Agreement to any successor that continues the business of
the Company.
          9.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.
          9.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
          9.9 Severability. If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated. The Executive acknowledges that the restrictive
covenants contained in Section 6 are a condition of this Agreement and are
reasonable and valid in temporal scope and in all other respects.
          9.10 Judicial Modification. If any court determines that any of the
covenants in Section 6, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
          9.11 Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
          9.12 Section 409A. Notwithstanding any other provision of this
Agreement, if at the time of the termination of the Executive’s employment the
Executive is a “specified employee” (as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)) and any payments upon such
termination under Section 5 hereof will

 



--------------------------------------------------------------------------------



 



result in additional tax or interest to the Executive under Section 409A, he
will not be entitled to receive such payments until the date which is six
(6) months after the termination of the Executive’s employment for any reason,
other than as a result of the Executive’s death or disability (as such term is
defined in Section 409A). In addition, if any provision of this Agreement would
subject the Executive to any additional tax or interest under Section 409A, then
the Company shall reform such provision; provided that the Company shall (x)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Executive to such additional tax or
interest and (y) not incur any additional compensation expense as a result of
such reformation.
     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day and year first above
mentioned.

                  EXECUTIVE      
 
           
 
  Name:  
 
Alvaro G. de Molino    
 
                GMAC LLC    
 
           
 
  By:        
 
  Name:  
 
Eric A. Feldstein    
 
  Title:   Chief Executive Officer    

 